Citation Nr: 1444687	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-05 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for metastatic cancer of the pancreas.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968, including service in Vietnam.  The Veteran died in December 2009.  The appellant claims as his surviving spouse.  

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The appellant was substituted for the Veteran as the claimant following his death.  In February 2014, the Board remanded the issue for additional development.  The matter now returns to the Board for further appellate consideration.  

Since the remand, the claims file has been converted from a paper file to an electronic record in the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has reviewed both the VBMS and Virtual VA records in its adjudication of this appeal.  


FINDING OF FACT

Pancreatic cancer did not manifest in service or for many years thereafter, a malignant tumor did not manifest within the one year presumptive period, and metastatic cancer of the pancreas is unrelated to Agent Orange exposure or anything else in service.  


CONCLUSION OF LAW

Metastatic cancer of the pancreas was not incurred in or aggravated by service and a malignant tumor may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in a June 2009 letter.  

The Board finds that all necessary development has been accomplished, the RO/Appeals Management Center (AMC) complied with the Board's February 2014 remand instructions, and therefore appellate review may proceed without prejudice to the appellant.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA obtained the Veteran's service treatment records and all identified private and VA treatment records.  As instructed by the February 2014 remand, the RO/AMC sent the appellant a February 2014 letter requesting authorization to retrieve records from the Mayo Clinic and informing the appellant that she could also obtain and submit such records to VA if she preferred.  The appellant did not respond, and the RO/AMC had no further obligations to fulfill in this regard.  Also as instructed by the February 2014 remand, a medical opinion was obtained.  The physician who provided the April 2014 opinion accurately described the Veteran's medical history in detail, supported her conclusions with sufficient analysis, and responded to all of the questions raised in the Board's remand.  Therefore, the Board finds that the April 2014 opinion is adequate to allow the Board to make an informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  


II.  Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity is not adequately supported, a showing of continuity of symptomatology after separation is required.  Id.  Entitlement to service connection based on chronicity or continuity of symptomatology applies only when the claimed disability is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a), which includes malignant tumors.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  

For veterans with 90 days or more of active service during a period of war, certain chronic diseases, including malignant tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

The appellant asserts that the Veteran's pancreatic cancer is due to in-service exposure to Agent Orange.  The appellant also asserts that the Veteran suffered from lung cancer and that not even the doctors who treated him were sure which cancer came first and that there was a distinct possibility that any or all of the cancers developed as a result of exposure to Agent Orange in Vietnam.  

The record reflects that the Veteran served in Vietnam, and therefore exposure to Agent Orange is presumed.  38 U.S.C.A. § 1116(f).  When a Veteran was exposed to Agent Orange during active service, service connection is warranted on a presumptive basis for certain specified diseases, including lung cancer, but not including pancreatic cancer.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  Although pancreatic cancer is not among the conditions eligible for presumptive service connection, direct service connection may still be established by showing that pancreatic cancer is related to service, to include Agent Orange exposure.  Stefl, 21 Vet. App. at 123 ("The availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.").  

There are no notations of complaints, treatment, or diagnoses of cancer or digestive or endocrine disorders in the Veteran's service treatment records, and the October 1968 separation examination report reflects that the abdomen and viscera and endocrine system were normal.  In November 1968, the Veteran signed a statement saying that there had been no change in his medical condition since his last examination.  

VA and private treatment records show that the Veteran was diagnosed with pancreatic cancer in May 2009.  May 2009 endosonographic findings include a mass in the pancreatic body and neck, liver lesions, and fluid in the peritoneal cavity.  A June 2009 private treatment record notes that liver biopsy was consistent with "adenocarcinoma of pancreatic primary" and that the Veteran had extensive liver metastases.  A June 2009 radiology report also shows a small interval left basal pleural effusion; no lung cancer was noted.  A September 2009 bone scan showed multiple possible bony metastases in the spine, rib, iliac crest, and femur.  The Veteran's death certificate documents the cause of death as stage 4 pancreatic cancer.  

An April 2014 opinion by a VA physician specializing in occupational and internal medicine states that the Veteran's pancreatic adenocarcinoma was the primary cancer that metastasized to the liver, retroperitoneum, and bones.  The physician opined that lung cancer was not the primary cancer and noted that based on the available medical records, there was, in fact, no known involvement of the lungs.  Finally, the physician opined that the Veteran's pancreatic cancer was not related to Agent Orange exposure in Vietnam.  The physician explained that pancreatic cancer is not an accepted condition presumptively caused by Agent Orange exposure.  She also explained that Agent Orange/herbicides are not chemicals known to cause or be risk factors for the development of pancreatic cancer based on review of credible medical literature and cited several sources.  

The above evidence reflects that the Veteran's pancreatic cancer did not manifest in service or for many years afterwards, and the appellant does not contend otherwise.  There is therefore no evidence of continuity of symptomatology.  This evidence also reflects that a malignant tumor did not manifest within the one year presumptive period for chronic diseases.  Moreover, the only medical opinion as to the etiology of the Veteran's pancreatic cancer is that of the VA physician who completed the April 2014 report, who opined that pancreatic cancer is not related to Agent Orange exposure.  To the extent that the Veteran and the appellant have opined that pancreatic cancer is related to Agent Orange exposure, the etiology of cancer is precisely the type of complex medical question as to which lay testimony is not competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  The Veteran's and appellant's statements are therefore not competent in this regard, and the weight of the evidence is against a nexus between pancreatic cancer and service, including Agent Orange exposure.  Based on the above, the Board also finds that the Veteran did not have lung cancer, and presumptive service connection based on Agent Orange exposure is not warranted.  

For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for metastatic cancer of the pancreas.  The benefit-of-the-doubt doctrine is therefore not for application, and the appeal must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  


ORDER

Entitlement to service connection for metastatic cancer of the pancreas is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


